Title: To George Washington from William Deakins, Jr., 23 May 1794
From: Deakins, William Jr.
To: Washington, George


               
                  Dear Sir,
                  Geo. Town [Md.] May 23. 1794
               
               The Peggy Captain Lunt has Just Arrived, and has brought a Number of Fruit tree’s for you, which I shall send this day to Mountain Vernon.
               I have delivered to my Brother Francis, the Order on Mr Benjamin Jones for the rent, of your Land, he lives near Mr Jones and will get of him a state of the Rents—my Brother desires me to inform You that the Tenants are Committing great Waste on the Lands late the property of Mr Sprigg, the half of which you now hold, it may perhaps be well to Authorise some person to Attend to your part, if not Already done; my Brother lives Adjoins it, & I have no doubts if required he will Chearfully do anything you may desire, respecting, this Land to prevent Waste—but he will wish to know the part you hold. I am Sir with Great Respect Your Obt Servt
               
                  Will. Deakins Junr
               
            